DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 discloses “a distance between the first protruding portion and the second protruding portion is less than a distance between the first conductive line and the second conductive line”. The examiner submits the protruding portion is a part of the conductive line. The examiner does not understand how the protruding portion can have a different distance when it is part of the conductive line. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15 and 16  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rha et al. (US2016/0293547).
Regarding claim 1, Rha et al. disclose forming a first conductive line comprising a first protruding portion at one side of the first conductive line (24 ,second from left, right side) (fig 16); forming a second conductive line comprising a second protruding portion at one side of the second conductive line and facing to the first protruding portion (24, third from left, left side) (fig 16); forming a void (15a) between the first protruding portion and the second protruding portion; and performing an etch process to expand the void into an air gap (fig 18). 
Regarding claim 2, Rha et al. disclose the etch process expands the void is in parallel to major axes of the first conductive line and the second conductive line.
Regarding claim 3, Rha et al. disclose forming a first liner layer in the air gap, wherein the first liner layer is formed of silicon oxide, silicon nitride, silicon oxynitride, or silicon nitride oxide (fig 21)[0095, 0109]. 
Regarding claim 4, Rha et al. disclose forming a plurality of protection layers (44)(fig 19)[0107] on the first conductive line and the second conductive line, wherein the plurality of protection layers are formed of  tantalum nitride ([0107] discloses metal nitride, [0089] discloses TaN]).
Regarding claim 5, Rha et al. disclose forming a coverage layer (63) to seal the air gap (62) (fig 23).
Regarding claim 6, Rha et al. disclose forming a plurality of barrier layers (21,22) on sides of the first protruding portion and sides of the second protruding portion, wherein the plurality of barrier layers are formed of titanium, titanium nitride, tantalum, or tantalum nitride [0048, the examiner submits layer 21 becomes layer 22].
Regarding claim 15, Rha et al. disclose forming a coverage layer (63) to seal the air gap(62) (fig 23); and forming a plurality of protection layers (22) between the first conductive line and the coverage layer and between the second conductive line and the coverage layer (fig 23). 
Regarding claim 16, Rha et al. disclose tantalum nitride [0048, the examiner submits layer 21 becomes layer 22].
Allowable Subject Matter
Claims 7, 9-14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817